—Appeal by the defendant from a judgment of the Supreme Court, Queens County (Cooperman, J.), rendered February 23, 1993, convicting him of sodomy in the first degree, sodomy in the third degree, burglary in the first degree, burglary in the second degree, attempted rape in the first degree, attempted rape in the third degree, assault in the second degree, assault in the third degree, sexual abuse in the first degree (three counts), and endangering the welfare of a child, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
It is unnecessary for us to reach the issue of whether African-American women constitute a cognizable group for purposes of a Batson challenge (see, Batson v Kentucky, 476 US 79). Even assuming that African-American women can be considered a separate category, we conclude, on the record before us, that the defendant failed to establish a prima facie case of purposeful discrimination by the prosecution in the exercise of its peremptory challenges (see, People v Jenkins, 84 NY2d 1001; People v Bolling, 79 NY2d 317, 325).
The defendant’s remaining contentions are unpreserved for appellate review and we decline to review them in the exercise of our interest of justice jurisdiction. Bracken, J. P., Pizzuto, Altman and Krausman, JJ., concur.